Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Irizarry Yunqué.
*822San Juan, Puerto Rico, a 6 de marzo de 1978
El 17 de diciembre de 1973, a las 7:45 la recurrida Carmen Guerra Mondragón conducía un automóvil “Pontiac” en el que llevaba sus hijos a la escuela a la que debían llegar a las 8:00 a.m. Tomó la Avenida Magdalena que tiene dos ca-rriles de tránsito en la sola dirección de San Juan a Santurce, desplazándose por el carril izquierdo pegado a la acera. La juez sentenciadora en sus conclusiones dice que la recurrida “vio surgir un peatón de súbito” a 10 ó 15 pies al frente, que frenó y hasta trató de desviar hacia la derecha pero siempre arrolló a un hombre de 65 años que había salido esa mañana desde su residencia en Villa España, Bayamón, a cumplir su visita semanal a su médico en el Hospital Presbiteriano. El' peatón cayó en el centro de la calle, resultando con laceracio-nes y abrasiones por todo el cuerpo y fractura del lado iz-quierdo de la pelvis. Murió 19 días después y hubo prueba médica de que el accidente aceleró la terminación de su vida de paciente cardiaco.
El accidente ocurrió en el tramo de Magdalena, entre Ca-ribe y Cervantes, zona en que por su profusión de tránsito de personas y vehículos, resulta imprudente aun agotar el límite de 25 m.p.h. Una mayor precaución se imponía porque la re-currida conducía a las 7:45 a.m. de frente al sol, y tenía que usar gafas “para proteger la visibilidad” (Sentencia, pág. 5). La razón exonerante de accidente inevitable porque la con-ductora vio surgir un peatón de súbito a sólo 10 ó 15 pies frente a su Pontiac, queda totalmente enervada y disuelta por la siguiente determinación a la pág. 5 de la sentencia :
“La condición de la vía de rodaje en semi-curva y la condición de que el sol da de frente obstaculizan la visibilidad del conductor. La semi-curva obstruía la visibilidad como de 30 a 40 pies hacia adelante.”
Con visibilidad de este modo obstruida no podemos aceptar como excusa que la conductora no pudo ver la víctima hasta *823hallarse a 10 ó 15 pies de ella. Si el propio tribunal concluye que el sol de frente disminuía la capacidad de la conductora para ver lo que tenía al frente, la tardanza en la reacción de la recurrida impedida por la insuficiente visibilidad, y no el movimiento súbito (1) del peatón, fue la causa eficiente del accidente.
Avanzar con la visibilidad obstruida, como determinó la juez sentenciadora, es categórica imputación de negligencia total a la conductora. ¿Acaso hay excusa en quien insiste en avanzar para que los hijos lleguen a tiempo a la escuela, lan-zando un vehículo poderoso en una vía de circulación densa, con visibilidad limitada, a tal velocidad de marcha que su im-pacto en vez de tocar, acorta la vida?
El accidente de circulación en el presente caso está san-cionado por las siguientes disposiciones de la Ley de Vehí-culos y Tránsito:
Sección 5-1002 (9 L.P.R.A. see. 1102) Deberes de los con-ductores hacia los peatones
“(a) Toda persona que conduzca un vehículo por las vías públicas vendrá obligada a:
(3) Tomar todas las precauciones para no arrollar a los peatones, debiendo tomar precauciones especiales cuando los pea-tones fueren niños, ancianos o personas incapacitadas. Estas precauciones serán tomadas aun cuando el peatón estuviere ha-ciendo uso incorrecto o ilegal de la vía pública. El uso de la bo-cina por sí solo no relevará al conductor de responsabilidad criminal, si tal uso no estuviere acompañado por otras medidas de seguridad.” (Bastardillas nuestras.)
*824Sección 5-101 (9 L.P.R.A. sec. 841) Regla básica; límites
“(a) La velocidad de un vehículo deberá regularse con el de-bido cuidado, teniendo en cuenta el ancho, tránsito, uso y condi-ciones de la vía pública. Nadie deberá guiar a una velocidad mayor de la que le permita ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar un accidente. De conformidad con los requisitos expresados an-teriormente toda persona deberá conducir a una velocidad segura y adecuada al acercarse y cruzar una intersección o cruce ferro-viario, al acercarse a la cima de una pendiente, al viajar por una carretera estrecha o sinuosa, o cuando existan peligros especiales con respecto a peatones u otro tránsito o por razón del tiempo o las condiciones de la vía pública.” (Bastardillas nuestras.)
Hasta ahora este Tribunal no había tenido dificultad en la aplicación de tan claros preceptos que fijan la obligación del conductor hacia los peatones, de mayor rigor cuando éstos son niños, ancianos o personas incapacitadas. En 1956 diji-mos que “. . . En cuanto al ‘debido cuidado’ que le impone al chófer el poder tuitivo del Estado, con relación a la velocidad a que debe conducir un vehículo, resulta claro que la indaga-ción judicial debe cubrir los siguientes aspectos: (1) si el posible infractor tenía el debido dominio del vehículo que con-ducía y (2) si reduciendo la velocidad o parando el vehículo el posible infractor hubiera podido evitar atropellar a alguna persona o chocar con algún vehículo u otro artefacto dentro de la carretera o que estuviera entrando en la misma.” (Én-fasis en el original.)' Pueblo v. Pérez, 79 D.P.R. 487, 493 (1956). Reiteramos la regla sobre control y detención del automóvil para evitar el atropello en Pueblo v. Ortiz Morales, 86 D.P.R. 456, 465 (1962); y también al revocar la senten-cia que como en el caso de autos había desestimado la de-manda de daños y perjuicios, cuando en 1964 dijimos: “la vía franca o el derecho de paso no da licencia para arrollar, por ese solo hecho, a uno que la invada.” Bridles Aldrich v. Torres, 89 D.P.R. 815, 821 (1964).
Hoy con más de tres millones de habitantes y cerca de *825900,000 vehículos circulando, no vemos razón para que el Tribunal abandone tan valiosa doctrina y menos aún para des-viarnos del terso mandato estatutario. Revocaría la sentencia revisada y devolvería el caso a instancia con instrucciones de que se estime la demanda y se fijen las cuantías de daños adecuadas.

(1) También tenemos una gran preocupación con esta conclusión de movimiento súbito, en vista de que la sala de instancia determinó que la víctima, hombre de 65 años, padecía del corazón desde los 53 con historial de episodios críticos, observación médica continua, y tomando medicina hasta 4 veces al día al punto que su médico había dicho a los familiares que podía morir en cualquier momento. ¿Le quedaba vigor e inexperiencia para irrumpir súbitamente en una vía pública ?